Citation Nr: 1336399	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis with pes planus, prior to July 26, 2013.  

2.  Entitlement to an initial compensable rating for left foot plantar fasciitis with pes planus, prior to July 26, 2013.  

3.  Entitlement to an initial disability evaluation higher than 50 percent for bilateral plantar fasciitis with pes planus, since July 26, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 16, 1981 to August 7, 1981, and on active duty in the United States Army from October 1984 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in July 2012 that vacated in part the Board's October 2010 decision that denied a rating in excess of 10 percent for bilateral pes planus, and remanded the matter to the Board.  In May 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  

In an August 2013 rating decision, the RO increased the evaluation for bilateral plantar fasciitis with pes planus to 50 percent, from July 26, 2013.  As the award does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to July 26, 2013 has been recharacterized as separate ratings for right and left foot pes planus with plantar fasciitis prior to July 26, 2013 to comport with the evidence.  


FINDINGS OF FACT

1.  Prior to July 26, 2013, right foot plantar fasciitis with pes planus is manifested by moderate symptoms; moderately severe symptoms are not shown.  

2.  Prior to July 26, 2013, left foot plantar fasciitis with pes planus is manifested by moderate symptoms; moderately severe symptoms are not shown.  

3.  Prior to July 26, 2013, bilateral pes planus is moderate, is not manifested by objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  

4.  The 50 percent disability rating assigned from July 26, 2013, is the maximum schedular rating that can be assigned under Diagnostic Code 5276 or under any other diagnostic code addressing the manifestation of the feet demonstrated by the evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for right foot plantar fasciitis with pes planus, prior to July 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2012).  

2.  The criteria for a 10 percent disability rating for left foot plantar fasciitis with pes planus, prior to July 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2012).  

3.  The criteria for a disability rating higher than 50 percent, for bilateral plantar fasciitis with pes planus, since July 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276(2012).  





Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in August 2004, March 2009, and July 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examiners reviewed the claim file and the opinions provided are based on objective findings and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the impairment were caused by any of the other factors cited above.  Moreover, in evaluating the severity of a joint disability, VA must determine the overall functional loss due to these factors.

Diagnostic Code 5276 provides a 10 percent evaluation for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral (respectively) acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral (respectively) acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

Under DC 5284, a 10 percent rating is assigned moderate injuries of the foot; a 20 percent rating is assigned moderately severe injuries of the foot; and a 30 percent rating is assigned severe injuries of the foot. 38 C.F.R. § 4.71a.  A 40 percent rating is assigned when there is actual loss of use of the foot.  Id., NOTE.  

Analysis

This appeal stems from the initial 10 percent disability evaluation assigned following the grant of service connection for bilateral plantar fasciitis with pes planus in a February 2005 rating decision.  An August 2013 rating decision reflects the evaluation was increased to 50 percent, from July 26, 2013.  

The Veteran's bilateral foot disorder is rated under Diagnostic Code 5299-5276.  A hyphenated diagnostic code is used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  

Diagnostic Code 5276 pertains to pes planus.  38 C.F.R. § 4.118, Diagnostic Code 5276.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's bilateral foot disorder.  The Board finds that the diagnostic code governing foot injuries (Diagnostic Code 5284) is for application given the Veteran's demonstrated foot symptoms associated with bilateral plantar fasciitis and pes planus.  

Although predicated on limitation of motion, Diagnostic Code 5284 does not foreclose the possibility of separate evaluations for each foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moreover, unlike Diagnostic Code 5276, Diagnostic Code 5284 is a general diagnostic code under which a variety of "other foot injuries" may be rated.  Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98.  

On VA joints examination in August 2004, the Veteran's bilateral plantar fasciitis/metatarsalgia with pes planus was noted to be manifested by pain along the plantar aspect of both feet, made worse with prolonged standing, walking, or running.  Although good relief was noted with use of Motrin 800 mg three times daily, the effects of medication are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The March 2009 VA examination report notes pain over the metatarsal area, especially the first and second metatarsal heads, resulting in increased pain with standing longer than 30 minutes, walking too fast, and pushing with the metatarsals, such as with going upstairs, climbing ladders, and jogging or running.  Although no decrease in range of motion or functional impairment with usual daily flare ups was noted, more severe flare ups were noted to result in up to moderate functional impairment.  

Based on the above, the Board finds that, prior to July 26, 2013, the Veteran's symptoms more closely approximate the criteria for separate 10 percent evaluations for the right foot and left foot under Diagnostic Code 5284 for moderate impairment.  

A rating higher than 10 percent for the right foot or left foot is not warranted under Diagnostic Code 5284 at any time during the appeal, prior to July 26, 2013.  The August 2004 VA joints examination report notes no evidence of tenderness on palpation of the feet and ankles.  The Veteran was able to rise on heels and toes, walk heel to toe, and stand on one foot without apparent discomfort.  No discomfort, loss of mobility, function, or instability was noted with either active or passive range of motion.  Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 45 degrees.  Inversion was 0 to 30 degrees and eversion was 0 to 20 degrees.  

Even taking into account additional functional impairment due to associated symptoms, the Board finds that the functional loss inherent in the Veteran's foot disorder does not establish actual or the functional equivalent of more than a moderate level of impairment of the right foot or left foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The August 2004 VA general examination report reflects he was able to walk approximately three to five miles.  The March 2009 VA examination report notes no assistive devices were necessary for ambulation and no affect on the Veteran' occupation or daily activities was reported.  The examiner specifically noted no functional limitations on standing or walking, and that he was able to stand for 15 to 30 minutes and walk one to two miles.  

In addition, the next higher 30 percent evaluation is not warranted for bilateral plantar fasciitis with pes planus under Diagnostic Code 5276, prior to July 26, 2013.  The March 2009 VA examination report notes no anatomical abnormalities other than pes planus.  No painful motion was noted, and no instability, weakness, or tenderness with finger pressure on the first and second metatarsal heads was reported.  The examiner reported a normal gait, and noted no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  Normal weight bearing and non-weight bearing alignment of the Achilles tendon was reported.  Valgus was noted to be mild and correctable, and good active motion in the metatarsophalangeal joints was reported.  Other than flat foot, x-ray examination was noted to be unremarkable.  

The impression of x-ray examination of the feet in May 2010 was stable, mild loss of the normal plantar arch.  Although minimal degenerative changes were noted, a separate rating for arthritis under Diagnostic Code 5003 or 5010 is not applicable because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  

A 50 percent disability rating has been assigned for bilateral plantar fasciitis with pes planus under Diagnostic Code 5276, from July 26, 2013.  38 C.F.R. § 4.71a.  The 50 percent rating constitutes the highest schedular rating under Diagnostic Code 5276, and contemplates pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendoachilles on manipulation, that is not improved by orthopedic shoes or appliances.  

The Board has also considered whether higher ratings under Diagnostic Code 5284 are warranted through the application of separate ratings for each foot.  Although the evidence shows that the severity of the Veteran's bilateral foot disability reaches a pronounced rating under the provisions applicable for bilateral acquired flatfoot, the evidence does not support the conclusion that the Veteran's bilateral plantar fasciitis with pes planus has resulted in a "severe" level of impairment in each foot, as would be required to reach a combined disability rating higher than the 50 percent rating assigned from July 26, 2013.  

Although the July 2013 VA examination report notes foot pain on use and with manipulation, as well as an indication of swelling on use and extreme tenderness of the plantar surface of both feet, no characteristic calluses were reported, and no marked deformity of the foot or lower extremity, other than pes planus, causing alteration of the weight bearing line was reported.  

The record reflects the Veteran is employed on a full-time basis.  Although the July 2013 VA examiner noted the Veteran's report of having used crutches three to four times during the previous 12 months during flare ups of plantar foot pain, and of having to work at home three times in the previous 12 months due to painful flat feet or due to the drowsy side effects from pain medication, he worked in an office environment and was able to complete job tasks in or out of the office.  Regardless, the separate 10 percent evaluations assigned herein, prior to July 26, 2013, for the right and left foot disabilities, and the 50 percent assigned, from July 26, 2013, for bilateral plantar fasciitis with pes planus, contemplate loss of time due to exacerbations of the right and left foot disabilities.  38 C.F.R. § 4.1 (2012). 

The July 2013 report of examination notes no hammer toe, hallux valgus, hallux rigidus, pes cavus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, associated with the Veteran's bilateral plantar fasciitis with pes planus.  As such, Diagnostic Codes 5277, 5278, 5280, 5281, 5282, and 5283, are not applicable.  The maximum evaluation under Diagnostic Code 5279 is 10 percent.  

In reaching a determination the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the Veteran is competent to report his symptoms, the Board has accorded more probative value to the objective medical evidence.  

The evidence supports separate 10 percent evaluations for the right foot and left foot prior to July 26, 2013.  The preponderance of the evidence is against  a rating higher than separate 10 percent evaluations for the right foot and left foot prior to July 26, 2013; and against a rating higher than 50 percent for bilateral plantar fasciitis with pes planus since July 26, 2013; there is no doubt to be resolved and higher ratings are not warranted.  

The evidence shows that the Veteran's service-connected right and left foot disabilities, prior to July 26, 2013, result in symptoms of a moderate degree, and since July 26, 2013, in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, bilaterally, since July 26, 2013.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms throughout the appeal.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected plantar fasciitis with pes planus are adequate, and referral for extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial 10 percent evaluation for right foot pes planus with plantar fasciitis, prior to July 26, 2013, is granted.  

An initial 10 percent evaluation for left foot pes planus with plantar fasciitis, prior to July26, 2013, is granted.  

An initial rating higher than 50 percent for bilateral pes planus with plantar fasciitis, since July 26, 2013, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


